Citation Nr: 1623113	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-18 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1985 to February 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran has been diagnosed with anxiety disorder that is causally related to his active service and/or to his service-connected disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disability both as due in-service stressors and as secondary to his service-connected disabilities.  He has service connection for a number of disabilities, with a combined disability rating of 80 percent.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current anxiety disorder was caused by his experiences during active service and/or caused or aggravated by his service-connected disabilities.    

Turning to the evidence of record, following separation from active service, in May 2010, the Veteran presented for treatment with complaints of mood and anxiety symptoms, and described several events that occurred during active service.  Specifically, he reported experiencing vivid and intrusive memories of an incident in which a wire broke and hit a sailor nearly killing him.  The VA psychologist noted that his symptoms did not meet the diagnostic criteria for PTSD or a mood disorder, but diagnosed anxiety disorder NOS.  

In October 2012, the Veteran's VA treating psychologist wrote that, although she could not definitively pinpoint his service-connected sleep apnea and chronic pain as sole causal factors in his anxiety and mood symptoms, it is highly likely that they play a significant role and continue to maintain his anxiety and mood symptoms.  

The Board acknowledges the negative opinions of the VA examiners, but has assigned greater probative value to the opinion of the VA treating psychologist.  The September 2011 VA examiner opined that the Veteran's anxiety disorder was not related to his in-service stressors, but did not provide any rationale, and did not address secondary service connection.  The April 2013 VA examiner also provided an unfavorable nexus opinion; however, most of his rationale was related to the mild nature of the Veteran's symptoms, and, yet, he found that the Veteran's symptoms were substantial enough to meet the criteria for a diagnosis of anxiety disorder NOS on Axis I.  

Based on the foregoing, the Board finds that the evidence is, at minimum, in equipoise as to whether the Veteran's current anxiety disorder is related to either his active service or to his service-connected disabilities.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disability, diagnosed as anxiety disorder, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for an acquired psychiatric disability, diagnosed as anxiety disorder, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


